Exhibit AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT AGREEMENT (this “Agreement”) is made and entered into as of the 4th day of September, 2009, by and between CVC CALIFORNIA, LLC, a Delaware limited liability company (the “Lender”), and GENERAL ENVIRONMENTAL MANAGEMENT, INC., a Nevada corporation (the “Borrower”); W I T N E S S E T H : WHEREAS, the Borrower and its Subsidiaries are engaged in the business of providing field services, technical services, transportation, off-site treatment, on-site treatment services, and environmental health and safety compliance services (collectively, the “Business Operations”); and WHEREAS, the Lender and Borrower are parties to a Revolving Credit and Term Loan Agreement dated as of
